             Case 3:20-cv-08783-WHO Document 1 Filed 12/11/20 Page 1 of 10




 1 John J. Foley (State Bar No. 256565)
   SIMMONS HANLY CONROY
 2 One Court Street
   Alton, IL 62002
 3 Telephone: 618.259.2222
   Facsimile: 618.259.2251
 4
   Attorneys for Plaintiff Jeremy Baker
 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 8                                      SAN FRANCISCO DIVISION
 9         IN RE JUUL LABS, INC., MARKETING,                       Case No. 3:19-md-02913-WHO
           SALES PRACTICES, AND PRODUCTS
10         LIABILITY LITIGATION                                    Honorable William H. Orrick
11

12 This Document Relates to:                                        JURY TRIAL DEMANDED

13 JEREMY BAKER

14
                     SHORT-FORM COMPLAINT AND DEMAND FOR JURY TRIAL
15                                 (PERSONAL INJURY)

16         The Plaintiff(s) named below file(s) this Short-Form Complaint and Demand for Jury Trial
   against Defendants named below by and through the undersigned counsel. Plaintiff(s) incorporate(s)
17 by reference the allegations contained in Plaintiffs’ Consolidated Master Complaint (Personal
   Injury), in In re Juul Labs, Inc., Marketing, Sales Practices, and Products Lability Litigation, MDL
18
   No. 2913 in the United States District Court for the Northern District of California. Plaintiff(s) file(s)
19 this Short-Form Complaint as permitted by Case Management Order No. 7 of this Court.

20           Plaintiff(s) select and indicate by checking-off where requested, the Parties and Causes of
     Actions specific to this case. 1
21
               Plaintiff, by and through their undersigned counsel, allege as follows:
22

23

24

25
     1
         If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the specific
26 facts supporting any such additional Cause(s) of Action, must be pled in a manner complying with the
     requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may attach additional
27 pages to this Short-Form Complaint.

28
                                                            -1-
                                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                  (PERSONAL INJURY)
             Case 3:20-cv-08783-WHO Document 1 Filed 12/11/20 Page 2 of 10




 1 I.          DESIGNATED FORUM 2

 2             1.      Identify the Federal District Court in which the Plaintiff would have filed in the
                       absence of direct filing:
 3
                             Southern District of Alabama
 4
                        (“Transferee District Court”).
 5

 6 II.         IDENTIFICATION OF PARTIES

 7             A.      PLAINTIFF(S)

 8                  2. Injured Plaintiff(s): Name of the individual injured due to use of JUUL products:
                          Jeremy Baker
 9
                        (“Plaintiff”).
10

11                  3. At the time of the filing of this Short-Form Complaint, Plaintiff resides at:
12                           Fairhope, Alabama

13
                    4. Consortium Plaintiff: Name of the individual(s) that allege damages for loss of
14                     consortium:
15                           N/A
16                      (“Consortium Plaintiff”).

17
                    5. Survival and/or Wrongful Death Claims:
18                     (a)         Name and residence of Decedent Plaintiff when he/or she suffered a JUUL
19                                 related death:
                                    N/A
20

21
                       (b)         Plaintiff/Decedent died on:
22                                  N/A
23

24                     (c)         Plaintiff is filing this case in a representative capacity as the ___________ of
                                   the ___________ having been duly appointed as such by the Court of
25                                 ___________.
26

27

28
     2
         See Case Management Order No. 3, at II(C) (ECF No. 309).
                                                             -2-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
             Case 3:20-cv-08783-WHO Document 1 Filed 12/11/20 Page 3 of 10




 1              B.      DEFENDANT(S)

 2               6.     Plaintiff(s) name(s) the following Defendants in this action:
 3                               JUUL LABS, INC., previously d/b/a as PAX LABS, INC. and PLOOM INC.; 3
 4
                                 ALTRIA GROUP, INC.;4
 5
                                 PHILIP MORRIS USA, INC.; 5
 6
                                 ALTRIA CLIENT SERVICES LLC;6
 7
                                 ALTRIA GROUP DISTRIBUTION COMPANY; 7
 8

 9                               ALTRIA ENTERPRISES LLC;8

10                      THE MANGEMENT DEFENDANTS
11                               JAMES MONSEES;9
12
                                 ADAM BOWEN;10
13
                                 NICHOLAS PRITZKER; 11
14
                                 HOYOUNG HUH;12
15

16                               RIAZ VALANI; 13

17                      THE E-LIQUID MANUFACTURING DEFENDANTS

18

19

20   3
         Delaware corporation, with its principal place of business in San Francisco, California.

21
     4
         Virginia corporation, with its principal place of business in Richmond, Virginia.
     5
         Virginia corporation with its principal place of business in Richmond, Virginia.
22   6
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
23   7
         Virginia corporation with its principal place of business in Richmond, Virginia.
24   8
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
     9
         A resident of California.
25
     10
          A resident of California.
26   11
          A resident of California.
27   12
          A resident of California.

28
     13
          A resident of California.
                                                             -3-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
             Case 3:20-cv-08783-WHO Document 1 Filed 12/11/20 Page 4 of 10




 1                               MOTHER MURPHY'S LABS, INC.;14

 2                               ALTERNATIVE INGREDIENTS, INC.;15
 3
                                 TOBACCO TECHNOLOGY, INC.;16
 4
                                 eLIQUITECH, INC.;17
 5
                        THE DISTRIBUTOR DEFENDANTS
 6
                                 MCLANE COMPANY, INC.; 18
 7

 8                               EBY-BROWN COMPANY, LLC;19

 9                               CORE-MARK HOLDING COMPANY, INC.; 20
10                      THE RETAILER DEFENDANTS
11
                                 CHEVRON CORPORATION; 21
12
                                 CIRCLE K STORES INC.;22
13
                                 SPEEDWAY LLC;23
14

15                               7-ELEVEN, INC.;24

16                               WALMART;25

17

18

19
     14
          North Carolina corporation, with a principal place of business in North Carolina.
     15
          North Carolina corporation, with a principal place of business in North Carolina.
20   16
          Maryland corporation, with a principal place of business in Maryland.
21   17
          Maryland corporation, with a principal place of business in Maryland.
22
     18
          Texas corporation with a principal place of business in Texas.
     19
          Delaware limited liability company with a principal place of business in Illinois.
23
     20
          Delaware corporation. From 2015-2018, principal place of business California; as of 2019, principal place
24 of business Texas.
     21
          Delaware corporation with a principal place of business in California.
25
     22
          Texas corporation with a principal place of business in Arizona.
26   23
          Delaware corporation with a principal place of business in Ohio.
27   24
          Texas corporation with a principal place of business in Texas.

28
     25
          Delaware corporation with a principal place of business in Arkansas.
                                                             -4-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
             Case 3:20-cv-08783-WHO Document 1 Filed 12/11/20 Page 5 of 10




 1                               WALGREENS BOOTS ALLIANCE, INC. 26

 2              C.      PRODUCT USE
 3
                7.      Plaintiff used JUUL during the time period including from approximately February
 4                      2019 to approximately October 2019 and that use caused and or substantially
                        contributed to his/her injury.
 5
                D.      PHYSICAL INJURY 27
 6

 7              8.      The Plaintiff(s) experienced the following physical condition, injury or illness alleged
                        to have been caused and or contributed to as a substantial factor by JUUL:
 8
                                  ADDICTION
 9
                                  NICOTINE POISIONING
10

11                               BEHAVIORAL ISSUES/MENTAL HEALTH (check all that apply):

12                                       ANGER/OUTBURSTS
13                                       MOOD SWINGS

14                                       IRRITABILITY
                                         SUICIDAL THOUGHTS
15
                                         SUICIDAL ATTEMPTS
16
                                         DEATH BY SUICIDE
17                                       OTHER (specify): ______________________________
18
                                 COGNITIVE ISSUES (check all that apply):
19
                                         ATTENTION DEFICIT DISORDER
20
                                         LEARNING IMPAIRMENTS
21
                                         LACK OF CONCENTRATION
22                                       TROUBLE SLEEPING
23

24
     26
          Delaware corporation with a principal place of business in Illinois.
25
     27
          Plaintiff(s) must check-off all physical injuries allegedly caused by Plaintiff’s use of JUUL. Plaintiff is not
26 required to plead here emotional or psychological injuries, or all manifestations of the physical injury alleged
     which will be inquired into as part of the Plaintiff’s Fact Sheet (“PFS”). This Short-Form Complaint assumes
27 that emotional and psychological damages are asserted by the Plaintiff.

28
                                                              -5-
                                                               SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                    (PERSONAL INJURY)
     Case 3:20-cv-08783-WHO Document 1 Filed 12/11/20 Page 6 of 10




 1                         OTHER (specify):____________________________

 2
                    CARDIOVASCULAR (check all that apply):
 3                           HEART ATTACK
 4                           OTHER CARDIOVASCULAR DIAGNOSIS (specify)
                             ______________________________________________
 5

 6                  NEUROLOGIC (check all that apply):
 7                     SEIZURES
                       STROKE
 8

 9
                    RESPIRATORY/LUNG (check all that apply):
10                     ACUTE EOSINOPHILIC PNEUMONIA/PULMONARY
                       EOSINOPHILIA
11
                       ACUTE INTERSTITIAL PNEUMONITIS OR ACUTE PNEUMONIA
12
                       ACUTE RESPIRATORY DISTRESS SYNDROME (ARDS)
13                     ASTHMA
14                     BRONCHITIS
15                     CHRONIC LUNG PROBLEMS
                       CHRONIC OBSTRUCTIVE PULMONARY DISEASE (COPD)
16
                       E-CIGARETTE, OR VAPING, PRODUCT USE ASSOCIATED LUNG
17                     INJURY (EVALI)
18                     ESPHYSEMA
                       LIPOID PNEUMONIA
19
                       LUNG TRANSPLANT
20
                       OTHER SPECIFIED INTERSTITIAL PULMONARY DISEASE
21                     PNEUMONIA (any type) (specify): __________________________
22                     POPCORN LUNG/BRONCHIOLITIS OBLITERANS
23
                    DEATH
24

25                   OTHER PERSONAL INJURIES (specify): ________________________
26

27

28    9.    The physical condition, injury or illness alleged in paragraph 7 occurred on or about:
                                             -6-
                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                   (PERSONAL INJURY)
           Case 3:20-cv-08783-WHO Document 1 Filed 12/11/20 Page 7 of 10




 1                 The physical condition, injury of illness alleged in paragraph 8 occurred at some point
                   after Plaintiff began using JUUL, as set forth in paragraph 7 above.
 2
     V.      CAUSES OF ACTION ASSERTED
 3

 4           10.   The following Causes of Action asserted in the Plaintiffs’ Consolidated Master

 5 Complaint (Personal Injury), and the allegations with regard thereto in the Plaintiffs’ Consolidated

 6 Master Complaint (Personal Injury), are adopted in this Short Form Complaint by reference:

 7
          Check if   Cause  Cause of Action
 8        Applicable of
                     Action
 9                   Number

10                       I      STRICT LIABILITY - DESIGN DEFECT
11
                        II      STRICT LIABILITY - FAILURE TO WARN
12
                        III     STRICT LIABILITY - MANUFACTURING DEFECT
13
                        IV      PRODUCTS LIABILITY - NEGLIGENT DESIGN
14

15                      V       PRODUCTS LIABIITY –NEGLIGENT FAILURE TO WARN

16                      VI      PRODUCTS LIAIBILITY – NEGLIGENT MANUFACTURING
17                     VII      NEGLIGENCE AND/OR GROSS NEGLIGENCE
18
                       VIII     NEGLIGENT FAILURE TO RECALL/ RETROFIT
19
                        IX      NEGLIGENT MISREPRESENTATION
20
                        X       FRAUD
21

22                      XI      FRAUDULENT CONCEALMENT

23                     XII      CONSPIRACY TO COMMIT FRAUD
24                     XIII     UNJUST ENRICHMENT
25
                       XIV      VIOLATION OF UNFAIR TRADE PRACTICES/CONSUMER
26                              PROTECTION LAW and specify which state’s statute below
                                Code of Alabama 8-19-1, et seq.
27
                       XV       BREACH OF EXPRESS WARRANTY
28
                                                     -7-
                                                     SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                          (PERSONAL INJURY)
      Case 3:20-cv-08783-WHO Document 1 Filed 12/11/20 Page 8 of 10




 1   Check if   Cause  Cause of Action
     Applicable of
 2              Action
                Number
 3

 4
                 XVI    BREACH OF AN IMPLIED WARRANTY OF
 5                      MERCHANTABILITY
 6
                 XVII   WRONGFUL DEATH
 7
                XVIII   SURVIVAL ACTION
 8
                 XIX     LOSS OF CONSORTIUM
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -8-
                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                              (PERSONAL INJURY)
          Case 3:20-cv-08783-WHO Document 1 Filed 12/11/20 Page 9 of 10




 1 VI.     ADDITIONAL CAUSES OF ACTION

 2                                                      NOTE
 3        If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the
          specific facts supporting any such additional Cause(s) of Action, must be pled in a manner complying
 4        with the requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may
          attach additional pages to this Short-Form Complaint.
 5

 6

 7          11.     Plaintiff(s) assert(s) the following additional theories against the Defendants
     designated in paragraph 6 above:
 8

 9
10

11

12

13

14

15

16

17

18
             WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants for
19

20 compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries

21 at an earlier date to allow for timely treatment and prevention of exacerbation of injuries, together

22 with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper, and

23 such further relief as the Court deems equitable and just, and as set forth in the Plaintiffs’

24
     Consolidated Master Complaint (Personal Injury).
25

26

27

28
                                                        -9-
                                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                              (PERSONAL INJURY)
     Case 3:20-cv-08783-WHO Document 1 Filed 12/11/20 Page 10 of 10




 1                                    JURY DEMAND

 2     Plaintiff(s) hereby demand a trial by jury as to all claims in this action.
 3
                                                              /s/ John J. Foley
 4                                                            John J. Foley
                                                              SIMMONS HANLY CONROY, LLC
 5                                                            One Court Street
                                                              Alton, IL 62002
 6                                                            Tel: 618-259-2222
                                                              Fax: 618-259-2251
 7
                                                              jfoley@simmonsfirm.com
 8                                                            Attorney for Plaintiff

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 - 10 -
                                                   SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                        (PERSONAL INJURY)
